DETAILED ACTION
Claims 1-7 are pending.  Claim 7 is new.
The previous claim objections are withdrawn following amendment.
The previous claim rejections under 35 U.S.C. § 112(b) are withdrawn following amendment but note that there are new claim rejections under 35 U.S.C. § 112.
The previous claim rejections under 35 U.S.C. § 101 are withdrawn following amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/22 has been entered.
Response to Arguments
Applicant’s arguments, filed 11/18/2022, have been fully considered but are not persuasive except where noted below.
Applicant’s arguments regarding 35 U.S.C. § 112(b) (page 10) are persuasive and this rejection has been withdrawn.
Applicant’s arguments regarding 35 U.S.C. § 101 (pages 10-12) are moot as the claims are no longer rejected under that statute.
Applicant’s argument that the claims are in condition for allowance (page 13) is not persuasive because the amendments have introduced new grounds for rejection under 35 U.S.C. § 112(a) as indicated below.
For at least these reasons, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claims 1 and 4 recite ‘controlling the pump, the motor, or the turbine based on the detected condition’ and dependent claim 7 recites ‘controlling the pump, the motor, or the turbine based on the detected condition comprises shutting off the pump, the motor, or the turbine based on the detected condition of the pump, the motor, or the turbine being in a critical condition’.  This constitutes new matter because it is not described in the application as originally filed.  Paragraph 0002, cited by Applicant, refers to the general background of the invention not to the disclosed invention and ‘preventive maintenance’ is not the same as control based on a detected condition.  The other citations (page 11) do not refer to control based on the detected condition either.  Further, there does not appear to be any reference to shutting down equipment, as recited in claim 7, in the specification.
The other dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith et al. U.S. Patent Publication No. 3975902 discloses a system where a critical failure shuts down a turbine.
Rossi U.S. Patent No. 4667114 discloses a system where a critical failure shuts down a turbine.
Rollins et al. U.S. Patent Publication No. 20180058463 discloses a system where a critical failure shuts down a motor.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119